Filed 10/21/20 P. v. Puebla CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                                B299620
                                                                            (Los Angeles County
          Plaintiff and Respondent,                                          Super. Ct. No. PA028402)

          v.

 RODOLFO PUEBLA,

          Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles
County, Cynthia Ulfig, Judge. Appeal dismissed.
         Boyce & Schafer and Laura Schaefer, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
     Defendant Rodolfo Puebla appeals from the trial court’s denial of
his petition for resentencing under Penal Code section 1170.95. The
petition was denied after the court concluded defendant did “NOT
qualify for re-sentencing pursuant to PC 1170.95 (a) since he was NOT
convicted of felony murder or murder under a natural and probable
consequences theory but as an aider and abettor.”
     Defendant’s appointed counsel found no arguable issues and filed
a brief under People v. Wende (1979) 25 Cal.3d 436 (Wende), asking this
court to independently review the record. On April 23, 2020, we
directed counsel to send the record and a copy of the opening brief to
appellant. Both his counsel and this court informed defendant that
counsel had been unable to find any arguable issues. Defendant was
invited to submit a supplemental brief or letter within 30 days raising
any contentions he wished this court to consider. He did not do so.
     As recently explained in People v. Cole (2020) 52 Cal.App.5th 1023
(review granted, Oct. 14, 2020, No. S264278) (Cole), the procedures set
forth in Wende are not constitutionally compelled if a criminal
defendant’s appeal is not his or her initial appeal of right. (Id. at p.
1038.) We adopt the analysis in Cole, and apply the procedures
described therein for appeals from the denial of postconviction relief.
Accordingly, if a defendant’s counsel files a brief indicating she has been
unable to identify any arguable appellate issues and, after notice, the
defendant does not exercise his or her right to file a supplemental brief,
we presume the order appealed from is correct and dismiss the appeal
as abandoned. (Id. at pp 1038–1040.) Appellate counsel complied with

                                        2
her obligations, and defendant was advised of his right to file a
supplemental brief. Because he did not do so, we dismiss the appeal as
abandoned in accordance with the procedures articulated in Cole (which
we need not repeat).


                                DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             WILLHITE, J.
           We concur:




           MANELLA, P. J.




           CURREY, J.




                                       3